                        IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF OREGON




 ALETHEA MARIE BAGUIAO,

                    Plaintiff,

         v.

 COLLETE PETERS; HEIDI STEWARD;                                      Case No. 3:18-cv-02156-MO
 JEREMIAH STROMBERG;
 CHRISTOPHER RANDAL; and TRACEY                                          OPINION AND ORDER
 COFFMAN,

                    Defendants.



MOSMAN,J.,

       This matter comes before me on Defendant Tracey Coffman's Motion for Summary

Judgment [ECF 18]. Plaintiff Alethea Baguiao is a current prisoner coming before this court in

prose. She alleges in her Amended Complaint ("AC") [ECF 7], under 42 U.S.C. § 1983, that in

connection with being denied Short-Term Transitional Leave ("STTL") from her cunent term of

incarceration, Ms. Coffman (1) subjected Ms. Baguiao to an unconstitutional ex post facto law

and (2) violated her Fourteenth Amendment rights by denying her administrative review. AC [7]

at 6-9 1. For the reasons explained below, I GRANT Ms. Coffman's motion for summary

judgment and dismiss this case with prejudice.




       For ease of navigation, I cite to the ECF document page numbers (for this source only).


1 - OPINION AND ORDER
                                         BACKGROUND

       On February 28, 2018, Ms. Baguiao pled guilty and was convicted of two counts of Theft

in the First Degree in Lane County Circuit Court. Washington Deel. [ECF 19] Attach. 1 at 1-2.

She committed the two thefts on or about June 18, 2017, and July 5, 2017. Id. She was sentenced

to 13 months of imprisonment on each count, to be served consecutively, followed by one year

of post-prison supervision. Id. She began serving her sentence on March 15, 2018. Coffman

Deel. [ECF 20] ,i 11. This is her current term of incarceration. Id.

       This is not Ms. Baguiao's first term of incarceration. In fact, her recent conviction came

while she was under post-prison supervision for a previous offense. Id. For that previous offense,

Ms. Baguiao began serving a term of incarceration on November 3, 2009. Id. While serving that

te1m, Ms. Baguiao was released on an Alternative Incarceration Program ("AIP") non-prison

leave on November 2, 2015. Id. However, after violating the terms of the AIP, she was returned

to prison on January 14, 2016. Id.

       On June 12, 2017, Oregon Administrative Rule§ 291-063-0120 ("the Policy") was

enacted, which defines the eligibility requirements for STTL. Id. ,i 8. Under the Policy, an inmate

is not eligible for STTL if she has failed a non-prison leave (such as an AIP) or STTL during her

cun-ent term of incarceration, or during an immediately preceding term of incarceration. Or.

Admin. R. § 291-063-0120(2)(g). In relation to Ms. Baguiao's cu1Tent term of incarceration, the

term that began November 3, 2009, constitutes her "immediately preceding te1m of

incarceration" under the Policy. Coffman Deel. [20] ,i 11.

       Ms. Baguiao alleges that on April 18, 2018, during her current term of incarceration, she

was informed by her intake counselor that, due to the Policy, she was ineligible for STTL

because of her failed AIP during her immediately preceding term of incarceration. AC [7] at 6.




2 - OPINION AND ORDER
She was informed that if she wanted an administrative review of the decision finding her

ineligible for STTL, she should send an Inmate Communication Form ("kyte") to the

Community Con-ections Division. Id.

        On April 26, 2018, Ms. Baguiao sent a kyte to Ms. Coffman, who is the STTL

coordinator for the Oregon Department of Corrections ("ODOC"), requesting administrative

review of the decision denying her STTL. Coffman Deel. [20]      ,r,r 1, 9. Ms. Coffman responded in
a letter dated May 2, 2018, ("May 2 Letter") which stated: "This is in response to your request

for Administrative Review of your STTL eligibility. According to Oregon Administrative Rule,

you are ineligible to receive STTL, as you noted, due to having failed AIP. Exceptions to this

rule are not made." Id.   ,r 9. On May 16, 2018, Ms. Baguiao sent a kyte to Jeremiah Stromberg
requesting further review of the decision. Id.   ,r 10. The kyte was forwarded to Ms. Coffman, who
replied to Ms. Baguiao and explained that administrative review had been completed, referring

her to the May 2 Letter. Id. Ms. Baguiao sent additional requests for further review to various

ODOC personnel, who generally replied that the matter was closed. See Pl.' s Resp. to Mot.

Summ. J. [ECF 24] at 3-5.

       On December 14, 2018, Ms. Baguiao filed the present action. Compl. [ECF 1]. She filed

her Amended Complaint on January 1, 2014, naming only Ms. Coffman as Defendant. AC [7].

Ms. Coffman moved for summary judgment on August 28, 2019. Def.'s Mot. Summ. J. [18].

                                    STANDARD OF REVIEW

       Summary judgment is appropriate when "there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter oflaw." Fed. R. Civ. P. 56(a). A party

seeking summary judgment bears the burden of establishing the absence of a genuine issue of

material fact. Celotex Corp. v. Catrett, 477 U.S. 317,323 (1986). If the moving party




3 - OPINION AND ORDER
demonstrates no issue of material fact exists, the nonmoving party must go beyond the pleadings

and identify facts which show a genuine issue for trial. Id. at 324. A party cannot defeat a

summary judgment motion by relying on the allegations set forth in the complaint, unsupported

conjecture, or conclusory statements. Hernandez v. Space/abs Med., Inc., 343 F.3d 1107, 1112

(9th Cir. 2003). Summaiy judgment thus should be entered against "a party who fails to make a

showing sufficient to establish the existence of an element essential to that party's case, and on

which that party will bear the burden of proof at trial." Celotex, 477 U.S. at 322.

        To determine whether summary judgment is proper, the court must view the evidence in

the light most favorable to the nonmoving party. Bell v. Cameron Meadows Land Co., 669 F.2d

1278, 1281-82 (9th Cir. 1982).

                                          DISCUSSION

        Ms. Coffman moves for summary judgment on four grounds: (1) the Policy (Or. Admin.

R. § 291-063-0120) is not an ex post facto law; (2) Ms. Coffman did not violate Ms. Baguiao's

Fourteenth Amendment rights; (3) Ms. Coffman is shielded from liability by the doctrine of

qualified immunity; and (4) Ms. Baguiao's claims against Ms. Coffman in her official capacity

are ban-ed by the Eleventh Amendment. Def.' s Mot. Summ. J. [18] at 1-2. I hold (1) the Policy,

as applied to Ms. Baguiao, is not an ex post facto law, and (2) that Ms. Baguiao's Fourteenth

Amendment claim fails. Because both of Ms. Baguiao' s claims are without merit, I do not

address qualified immunity or the Eleventh Amendment.

   I.      The Policy as an Ex Post Facto Law

        As the United States Supreme Court has made clear, "[t]he Constitution forbids passage

of ex post facto laws, a category that includes ' [e]very law that changes the punishment, and




4 - OPINION AND ORDER
inflicts a greater punishment, than the law annexed to the crime, when committed."' Peugh v.

United States, 569 U.S. 530, 532-33 (2013) (quoting Calder v. Bull, 3 Dall. 386, 390 (1798)).

       Ms. Baguiao argues that the Policy is an ex post facto law as applied to her because she

committed her AIP violation (around January 14, 2016) before the Policy was enacted (on June

12, 2017). Pl. 's Resp. [24] at 7. In her telling, the decision to deny her STTL for her current term

of incarceration, a decision mandated by the Policy, is further punishment for the offense of

committing an AIP violation back in 2016. Id. at 13. Therefore, because the Policy was enacted

after that violation occurred, the Policy is "retroactive in its application" by subjecting her to a

punishment for the AIP violation that was not on the books when she committed the violation.

See id. at 13, 15 (citing Weaver v. Graham, 450 U.S. 24, 29 (1981)).

       While holding some intuitive appeal, Ms. Baguiao' s argument misidentifies which

offense is being punished. The decision to deny Ms. Baguiao an opportunity for STTL on her

current term of incarceration is not punishment for the 2016 AIP violation. Rather, it is part of

the punishment for her February 28, 2018, conviction, for which she is serving her current term

of incarceration. As described above, the crimes underlying that conviction-the two thefts-

were committed on June 18, 2017, and July 5, 2017. Washington Deel. [19] Attach. 1 at 1-2.

Because the Policy was enacted on June 12, 2017, before the thefts were committed, it does not

have a retroactive effect as applied to Ms. Baguiao's sentence for her February 28, 2018,

conviction. Although the Policy makes prior bad acts relevant to the punishment of newly

committed crimes-including prior bad acts that predated the Policy's enactment-that does not

transform it into an ex post facto law. Cf United States v. Kaluna, 192 F .3d 1188, 1199 (9th Cir.

1999) (holding that "recidivist statutes" which increase the punishment for a new offense based

on prior bad acts "do not violate the Ex Post Facto Clause if they are 'on the books at the time




5 - OPINION AND ORDER
the [present] offense was committed"') (alteration in original) (citations omitted). Therefore, Ms.

Coffman did not subject Ms. Baguiao to an ex post facto law by denying her STTL based on the

Policy.

   II.       Ms. Baguiao's Fourteenth Amendment Claim

          While Ms. Baguiao labels her Fourteenth Amendment claim as an issue of equal

protection, in substance it is a procedural due process claim. See AC [7] at 9; Pl. 's Resp. [24] at

16-17. I will therefore treat it as such.

          Ms. Baguiao alleges that "the Department of C01Tections does not allow for inmates to

have an Administrative Review when denying them their Transitional Leave [(e.g., STTL)] .... "

AC [7] at 9. Oregon Administrative Rule§ 291-063-140, titled "Approval of Short-Term

Transitional Leave," contains a provision which states: "If the transition plan is not approved, the

inmate may obtain an administrative review of that decision by submitting a request in writing to

the Assistant Director of Community Corrections Division." Or. Admin. R. § 219-063-140(3)(d).

Ms. Baguiao argues that this provision is inapplicable to her situation because she was denied

STTL before even submitting a formal transition plan for approval; as a result, she argues there

is no administrative review process in place to cover when someone is denied STTL before

submitting a "release plan." Pl.'s Resp. [24] at 16. Because, in her view, there is no

administrative review process established for someone in her exact situation, she was in fact

denied administrative review. Id.

          I find Ms. Baguiao's hair-splitting unpersuasive. Oregon Administrative Rule§ 291-063-

0140(3)(d) applies squarely to someone in Ms. Baguiao's position-it provides for an

administrative review process for someone who has been denied STTL. Furthermore, Ms.

Baguiao availed herself of that process. As described above, after being informed by her intake




6 - OPINION AND ORDER
counselor that the Policy made her ineligible for STTL, she was instructed that she could seek

administrative review of that decision by sending a kyte to the Community Conections Division.

Ms. Baguiao did so. Ms. Coffman, on behalf of the Community Conections Division, responded

to Ms. Baguiao's request for review with the May 2 Letter explaining the basis for the denial of

STTL. In short, Ms. Baguiao received an opportunity to be heard and an explanation for why she

was ineligible for STTL. That was all the process that was due. See Greenholtz v. Inmates of

Neb. Penal and Corr. Complex, 442 U.S. 1, 15-16 (1979).

                                            CONCLUSION

       For the foregoing reasons, Ms. Coffman's Motion for Summary Judgment [18] is

GRANTED. As a result, this case is DISMISSED with prejudice.

       IT IS SO ORDERED.

       DATED this      {bay of December, 2019.

                                                             ICHAEif W. OSMAN
                                                            ChiefUniteaStates District Judge




7 - OPINION AND ORDER
